Citation Nr: 1606040	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  09-46 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for a left knee prosthetic replacement since October 1, 2013. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from August 1987 to August 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2014 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court).  The appeal originates from a January 2009 rating decision of the RO in St. Louis, Missouri.

In a decision dated in September 2014, the Board denied the rating issue.  The Veteran appealed that decision to the Veterans Court.  In an Order dated in April 2015, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's September 2014 decision in part, and remanded the issue back to the Board for additional development consistent with the Joint Motion.  In June 2015, the Board remanded the rating issue for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  

Although the issue of TDIU entitlement was not developed as an issue on appeal, in January 2016 written argument, the Veteran's representative asserted that the Veteran's service-connected left knee disability has rendered him unemployable for the past four years.  Therefore, as the claim is based entirely on the issue now before the Board on appeal, the Board finds that the issue of TDIU entitlement is a component of the rating issue on appeal in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

As the RO has not developed or adjudicated the issue of TDIU entitlement, the Board finds that is not ripe for a decision.  Therefore, that issue is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.  


FINDING OF FACT

Since October 1, 2013, the Veteran's left knee disability has been manifested by normal extension, no lateral instability, no recurrent subluxation, no ankylosis, and full strength on both flexion and extension.  


CONCLUSION OF LAW

Since October 1, 2013, the criteria for a disability rating higher than 30 percent for the left knee prosthetic replacement have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Schedular Rating for the Left Knee

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

This appeal arises from a claim of entitlement to service connection for a left knee disability received at the RO in October 2007.  In a January 2009 rating decision, the RO granted service connection for a left knee disability and assigned an initial rating of 10 percent under Diagnostic Code 5003, effective October 30, 2007.  In an October 2013 rating decision, the RO assigned a temporary total rating for post-surgical convalescence, effective August 9, 2012, and assigned a 100 percent rating under Diagnostic Code 5055 for one year after the expiration of the temporary total rating, effective October 1, 2012.  The current 30 percent rating under Diagnostic Code 5055 was assigned effective October 1, 2013.  As the Board has already issued a final decision (December 2013) on the period from October 30, 2007, to August 9, 2012, the issue remaining on appeal concerns only the period since October 1, 2013.  

Under Diagnostic Code 5055, the Veteran is entitled to a 100 percent rating for one year following implantation of prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  This one year period has already been awarded to the Veteran, ending October 1, 2013.  After this period, a claimant's left knee symptoms are to be rated based on residuals, with a 30 percent rating being the minimum.  A 60 percent rating is available for chronic residuals consisting of severe painful motion or weakness.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256 (ankylosis), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Diagnostic Code 5256 governs ankylosis (complete bony fixation) of the knee.  Under that code, a rating of 60 percent requires extremely unfavorable (ankylosis), in flexion at an angle of 45 degrees or more; a rating of 50 percent requires ankylosis in flexion between 20 degrees and 45 degrees; a rating of 40 percent requires ankylosis in flexion between 10 degrees and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Diagnostic Code 5257 addresses recurrent subluxation or lateral instability of the knee.  Under that code, a 30 percent rating is for application where subluxation or lateral instability is severe.  A 20 percent rating is for application where subluxation or lateral instability is moderate.  A 10 percent rating is for application where subluxation or lateral instability is slight.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Ratings for limitation of knee motion are addressed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 addresses limitation of flexion of the knee.  Under that code, a 30 percent rating is the maximum rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261 addresses limitation of extension of the knee.  Under that code, a 50 percent rating is for application where extension is limited to 45 degrees; a 40 percent rating is for application where extension is limited to 30 degrees; all other rating levels are equal to or below the current rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5262 addresses impairment of the tibia and fibula and provides a maximum 40 percent rating for nonunion of the tibia and fibular with loose motion, requiring a brace; all other rating levels are equal to or below the current rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

In the April 2015 Joint Motion, the parties stipulated that, in light of the Veteran's report to a February 2014 VA orthopedic examiner that he had been experiencing "instability of station," the Board had not properly considered whether a separate rating was warranted under Diagnostic Code 5257 for left knee lateral instability or recurrent subluxation, in addition to the 30 percent rating assigned for a prosthetic knee replacement under Diagnostic Code 5055.  

In addressing the stipulation in the Joint Motion that the Board must discuss entitlement to a separate rating under Diagnostic Code 5257 for instability, the Board finds that such a rating is not warranted for several reasons.  While the Board acknowledges that the criteria under Diagnostic Codes 5257, 5260, and 5261 are not considered to be overlapping, and therefore separate ratings can be assigned under those codes where appropriate symptomatology is shown, the criteria under Diagnostic Code 5055 specifically list the diagnostic codes that can be considered and diagnostic Code 5257 is not among them.  A rating based on lateral instability or "instability of station" is also not included.  Factors which may be considered are limited to painful motion and weakness, rated by analogy to Diagnostic Codes 5256 (ankylosis), and 5261 (limitation of extension), or symptoms that can appropriately be rated by analogy to Diagnostic Code 5262 (impairment of the tibia and fibula).

Under general principles of statutory construction, an omission from an express statutory list is deemed excluded from its coverage.  This is known as the principle of expression unius est exclusio alterius.  See Norman J. Singer, Sutherland Statutory Construction § 47.23 (5th ed. 1992) ("The force of the maxim [expression unius est exclusio alterius] is strengthened where a thing is provided in part of the statute [or regulation] and omitted in another").  Thus, the fact that ratings for instability are generally available for knee disabilities, but are not included in the criteria under Diagnostic Code 5055 indicates that ratings on the basis of lateral instability were not intended under that code.  Of course, the Board understands that the parties to the Joint Motion have agreed that the Board's discussion is in error, and that therefore, the Board's discussion is in error, see Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997); however, the parties have provided no citation of authority for the proposition that a separate rating for lateral instability may be assigned under the framework of Diagnostic Code 5055.  The Board finds that such a separate rating is not compatible with the clear language of that diagnostic code.  

Second, the evidence indicates that the Veteran does not have lateral instability of the left knee.  On VA examinations in February 2014 and September 2015, he was found not to have lateral instability or subluxation.  The Board acknowledges a finding in February 2014 that the Veteran complained of instability of station, which the parties to the Joint Motion agreed required explanation by the Board.  The Board finds that this terminology does not specify or even imply "lateral instability" of the knee joint.  

Lateral instability is a specific type of knee instability that is demonstrated by the results of an array of clinical tests.  These tests are identified in the standard VA joints DBQ as Lachman (anterior instability), posterior drawer (posterior instability), valgus pressure (medial instability), and varus pressure (lateral instability).  The Board understands that this list of tests may not be all-inclusive.  The Board acknowledges that these tests were not performed in the February 2014 examination for reasons not specified by the examiner; however, the examiner made a specific finding that "The knees do not exhibit lateral instability or subluxation."  Whatever was intended by the term instability of station cannot reasonably be interpreted as substantiating a rating under a diagnostic code which specifies "lateral instability" of the knee joint, in light of this specific finding that there is no "lateral instability" of the knee joint.  

An opinion in September 2015 addresses the question of why stability could not be tested in February 2014.  The examiner reiterated that the Veteran does not have subluxation or instability of the left knee.  The examiner noted that the box indicating "Unable to test" was checked relative to various directions of instability relating to the knee and that no explanation was given.  The examiner stated "I have no explanation" and again reiterated that instability and subluxation of the left knee was examined in September 2015 and no instability was found.  In light of this explanation, the Board finds that additional remands to further investigate why stability testing was not conducted in February 2014 would be unlikely to prove productive and are unnecessary in light of the September 2015 examiner's findings of no lateral instability.  

In sum, the Board finds that, where a rating is assigned under Diagnostic Code 5055, a separate rating under Diagnostic Code 5257 is not contemplated under the rating schedule and is therefore not appropriate.  The Board finds in the alternative that, a separate rating for lateral instability is not warranted in this case because no such symptomatology has been substantiated.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (the Board has the fundamental authority to decide a claim in the alternative).

Turning to range of motion, the report of VA examination in February 2014 reveals that flexion was achieved to 120 degrees with onset of pain at 90 degrees, and that extension was achieved to 5 degrees without pain.  After three repetitions, flexion was achieved to 130 degrees and extension was achieved to 5 degrees.  There was no additional limitation of range of motion.  The Veteran reported no periods of flare-ups.  Functional loss was found to consist of less movement than normal, excess fatigability, pain on movement, and instability of station.  Muscle strength was assessed on a scale of five at the maximum of five on both flexion and extension.  While the examiner noted that tests of anterior, posterior, and medial-lateral stability could not be completed, the examiner made a specific finding that the knees do not exhibit lateral instability or subluxation.  The examiner also found no subluxation and no meniscal symptoms as the knee had been replaced with prosthesis.  

The report of VA examination in September 2015 reveals that flexion was achieved to 120 degrees, with normal flexion noted to be 140 degrees.  While this finding was noted as abnormal, or, outside of normal range, the examiner noted that this abnormality does not itself contribute to functional loss.  Extension was normal at 0 degrees.  Pain was noted at the extremes of range of motion.  Pain was evident with weight bearing.  There was objective evidence of localized tenderness on the lateral aspect and objective evidence of crepitus.  The Veteran was able to perform at least three repetitions of motion and there was no additional functional loss after these repetitions.  There was no additional limitation of functional ability due to weakness, fatigability, or incoordination after repeated use over a period of time.  Some swelling was noted, as was effusion.  Strength was rated on a scale of five at the maximum of five on both flexion and extension.  There was no muscle atrophy, no ankylosis, no recurrent subluxation, no history of lateral instability, and no current joint instability.  Tests for instability, including anterior, posterior, medial, and lateral stability, were normal.  There was no history of, or current, dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  A surgical scar has noted to be healed and was mobile and non-tender.  X-rays showed a satisfactory position of the total knee implant.

Based on the consistently normal findings for muscle strength and the demonstrated ability to achieve up to 90 degrees flexion before the onset of pain, and 5 degrees extension without pain in February 2014, and to achieve 120 degrees flexion and normal extension despite pain in September 2015, the Board finds that the evidence does not demonstrate severe painful motion or weakness as contemplated for a 60 percent rating under Diagnostic Code 5055.  

Regarding the finding that pain was evident on weight bearing, the existence of pain with motion is fully contemplated in any rating for the joints.  The Board emphasizes that, for ratings above the minimum compensable rating, the question is not whether there is pain, or whether such pain additionally limits motion, but the extent of such reduction.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  On this record, the Board finds that there is not severe painful motion or weakness.

Regarding intermediate degrees of residual symptoms, as there is no finding of ankylosis or assertion of ankylosis, the Board finds that a rating under Diagnostic Code 5256 is not warranted.  And, as a higher rating on the basis of limited extension under Diagnostic Code 5261 would require extension that is limited to 30 degrees, such a higher rating is not warranted in light of the demonstrated extension in this case.  

Also, as there is no finding or assertion of nonunion of the tibia and fibula, or symptoms approximating such a condition, the Board finds that the evidence does not substantiate the criteria for a 40 percent rating under Diagnostic Code 5262.  

In sum, the examination results reflect that, despite the onset of pain, the Veteran could still reach a substantial amount of flexion, as well as normal or near-normal extension, and that strength was normal on both flexion and extension.  They also reflect the absence of any type of ankylosis and/or malunion of the tibia and fibula.  Under the framework of Diagnostic Code 5055, the Board finds that a preponderance of the evidence is against any higher or separate ratings.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Consideration for the Left Knee

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected left knee disability is manifested by signs and symptoms such as pain and limited motion, which impair his ability to stand, climb, crouch, and walk for long periods.  These signs and symptoms, and their resulting impairment, are fully contemplated by the rating schedule.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Id.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably encompass the Veteran's disability picture, as described above.  In short, there is nothing exceptional or unusual about the Veteran's left knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  As there is only one service-connected disability, the holding of the Veterans Court in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014) does not apply.

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in November 2007 and May 2015 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records and VA outpatient treatment reports.  The RO has also obtained a thorough medical examination regarding the claim.  The Veteran has made no specific allegations as to the inadequacy of the September 2015 examination or opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In this case, the RO substantially complied with the Board's remand instructions by obtaining VA treatment records from March 2014 to the present and by obtaining a VA examination to determine the severity of left knee.  The September 2015 VA examiner conducted range of motion studies in compliance with VA examination procedures.  The examination included full range of motion studies.  

In the April 2014 Joint Motion, the parties observed, without conceding error, that the February 2014 VA orthopedic examination "does not explicitly identify active and passive testing or weight-bearing and nonweight-bearing testing of Appellant's left knee," as required under 38 C.F.R. § 4.59.  The parties noted that, in reviewing the adequacy of the February 2014 examination, the Board found that the report contained all of the information needed to rate the left knee disability, but did not explain if the examination report contained sufficient findings to address all of the potentially relevant tests identified under 38 C.F.R. § 4.59. 

The Board notes that compliance with VA regulations is not simply left to the discretion of VA examiners.  The Disability Benefits Questionnaire (DBQ), which was completed in February 2014 (with the exception of testing for lateral instability), and which was fully completed in September 2015, was specifically designed to ensure compliance with VA regulations governing examination of the musculoskeletal system, the joints, and the knee in particular.  Full completion of the DBQ is intended to ensure compliance with applicable regulations.  The September 2015 examiner fully completed the form and conducted all measurements necessary for a complete examination.  The February 2014 examiner completed all sections pertinent to range of motion.  This is probative of that examiner's compliance with all accepted examination procedures.  

The implication of the parties to the Joint Motion that the standard DBQ form, and the accepted procedures for VA knee examinations embodied by that form, are somehow not in compliance with VA regulations, requires more in its support than the mere notice by the parties that an examiner did not explicitly discuss every aspect of pertinent regulations in completing the standard form.  It is observed that such a discussion, if provided in all cases, would make the examination form unwieldy and of diminished utility to both adjudicators and veterans.  The Board is frustrated by the lack of explanation provided by the parties as to why the Board should not have relied upon a standard examination procedure that has been jointly designed and accepted by the Veterans Health Administration (VHA) and the Veterans Benefits Administration (VBA) and that has been routinely implemented by VA examiners for many years, without specific evidence that this procedure is not in compliance with VA regulations or that a particular examiner did not follow the standard procedure.  The duty to provide reasons and bases for the Board's decisions does not require the Board to discuss issues which are not reasonably raised in the record.  Here, the Veteran has introduced for the first time on appeal a challenge to the design and implementation of the standardized VA joints examination with no more than mere conjecture in support.

While the September 2015 examiner did not explicitly state that weight-bearing and non-weightbearing tests were conducted, the examiner did explicitly state that "Pain is evident with weight bearing."  This indicates that weight-bearing findings were made.  This also bolsters the Board's presumption that the standard knee DBQ is in compliance with VA regulations notwithstanding the lack of explicit discussion of every aspect of those regulations.  The Board also notes that 38 C.F.R. § 4.59 does not require separate reports of range of motion with weight bearing and non-weight bearing, but simply requires testing for pain in weight-bearing and nonweight-bearing modes.  The finding that pain is evident with weight bearing specifically addresses this requirement.  As it was the stated concern of the Veteran's representative that a weight bearing examination would substantiate a higher rating, the Board finds that the September 2015 examination should satisfy this concern.  

The Board also finds that nothing substantial can reasonably be expected from additional remands on this issue other than additional expenditure of VA resources which could not reasonably be expected to provide the benefit the Veteran seeks here.  Ensuring perfect and exact compliance with every remand instruction has never been required of the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (while substantial compliance with remand instructions is required, strict compliance is not required).  Indeed, there are other factors that must be weighed against exact compliance.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict adherence is not required where it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

Here, after two examinations that are complete with respect to range of motion findings, and which must be presumed to be in compliance with VA regulations in the absence of evidence beyond mere conjecture to the contrary, the Board finds that there has been substantial compliance with its remand instructions and that further remands could not be reasonably expected to be of benefit to the Veteran.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


ORDER

A disability rating in excess of 30 percent for a left knee prosthetic replacement since October 1, 2013, is denied. 


REMAND

The Veteran has raised the issue of TDIU entitlement for the first time on appeal in the January 2016 informal hearing.  That issue has not yet been developed or adjudicated by the RO.  The Veteran has not been provided notice compliant with the VCAA with respect to that claim and has not provided a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  He is also entitled to RO adjudication of the issue prior to any determination on appeal.  

Accordingly, the claim of entitlement to TDIU is REMANDED for the following action:

After conducting any development deemed necessary, to possibly include referral of the claim to the Director of Compensation and Pension Service for consideration of an extraschedular TDIU, if deemed necessary, adjudicate the remanded claim of entitlement to TDIU.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examinations, as failure to do so may result in denial of the claim of this rating claim.  See 38 C.F.R. § 3.655 (2015).

The issue must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


